Citation Nr: 0931663	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  99-00 422A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
a respiratory defect with paresis of the left diaphragm and 
residuals of phrenic nerve damage secondary to pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1967 to June 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of a 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the Veteran service 
connection, with a 20 percent initial rating, for paresis of 
the left diaphragm, and denied service connection for 
rheumatoid arthritis. 

During the course of this appeal, the Veteran's disability 
rating for his respiratory disorder has been increased to 60 
percent, effective from July 14, 1997.  As this rating does 
not represent the highest possible benefit, this issue 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Veteran's appeal was remanded in August 2003 and June 
2005 for additional development.  In November 2006, the Board 
denied service connection for arthritis of multiple joints, 
to include rheumatoid arthritis, and denied an initial rating 
in excess of 60 percent for a respiratory defect with paresis 
of the left diaphragm and residuals of phrenic nerve damage 
secondary to pulmonary tuberculosis.  The Veteran appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2009 Memorandum 
Decision, the Court vacated that part of the Board's November 
2006 decision which concerned the appropriate disability 
rating for the Veteran's respiratory disorder and remanded 
this appeal for further development consistent with the 
Memorandum Decision.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

As an initial matter, the Board notes that the most recent 
treatment records in the claims file are from January 2005.  
On remand, the RO should obtain any current medical records 
which show treatment for the Veteran's service-connected 
respiratory disorder.  

In its Memorandum Decision, the Court noted that the medical 
examinations provided to the Veteran after the Board's 
remands in August 2003 and June 2005 did not constitute 
substantial compliance with these remands.  The August 2003 
remand included instructions to provide the Veteran with an 
examination to determine the current status of the Veteran's 
service-connected respiratory disorder.  The instructions 
specifically required that the Veteran undergo pulmonary 
function tests (PFTs).  In January 2004, the Veteran 
underwent these tests, and in February 2004, the Veteran 
underwent a VA examination.  The examiner reviewed the 
Veteran's PFT results and confirmed that the Veteran suffered 
from restrictive lung disease.  The RO, in the February 2005 
rating decision, granted the Veteran's current 60 percent 
disability rating, but in its analysis, the RO did not 
discuss the PFT performed in January 2004; instead, the RO 
relied on a PFT performed in 2003.  The Board again remanded 
the case in June 2005, with explicit instructions that the 
Veteran undergo another VA examination including a 
respiratory function test.  In August 2005, a VA examination 
was provided to the Veteran; however, no PFTs were performed.  
The VA examiner noted that PFTs were performed on several 
occasions since 1999, and were stable.  In addition, the June 
2005 remand included instructions for the examiner to comment 
on the effect that the Veteran's service-connected 
respiratory disability has on his earning capacity; however, 
the examiner did not address the Veteran's earning capacity.  
Therefore, this case must be remanded for compliance with the 
Board's August 2003 and June 2005 remands.  Stegall v. West, 
11 Vet. App. 268 (1998).    

The Veteran should be afforded another VA respiratory 
examination in order to determine the current nature and 
severity of his service-connected respiratory defect with 
paresis of the left diaphragm and residuals of phrenic nerve 
damage secondary to pulmonary tuberculosis, to include 
providing the Veteran with PFTs.  In addition, the examiner 
should comment on the effect that his service-connected 
respiratory disorder has on the Veteran's earning capacity. 

In adjudicating the Veteran's claim, the RO must discuss the 
results of all PFTs in the record over the appeals period.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to 
identify all health care providers that 
have treated him for his respiratory 
disability since January 2005.  The RO 
should attempt to obtain records from 
each health care provider he identifies 
that might have available records.  If 
records are unavailable, please have the 
provider so indicate.  

2.  The RO should make arrangements for 
the Veteran to be afforded a respiratory 
examination, by an appropriate 
specialist, to determine the current 
nature and severity of his service-
connected respiratory disability.  All 
indicated tests or studies deemed 
necessary for an accurate assessment 
should be done, to include pulmonary 
function tests.  The claims file, this 
remand and any additional treatment 
records must be made available to the 
examiner(s) for review of the pertinent 
evidence in connection with the 
examination(s), and the report(s) should 
so indicate.  

The respiratory examiner is to assess the 
nature and severity of the Veteran's 
service-connected respiratory defect with 
paresis of the left diaphragm and 
residuals of phrenic nerve damage 
secondary to pulmonary tuberculosis in 
accordance with the latest AMIE worksheet 
for respiratory disabilities.  The 
examination should include pulmonary 
function tests.  The examiner must 
proffer an opinion as to the specific 
extent and severity of the appellant's 
disability.  The examiner should also 
render an opinion as to the effect that 
the service-connected respiratory 
disability has, if any, on his earning 
capacity and whether this disability 
alone has caused marked interference with 
the Veteran's employment, or the need for 
frequent periods of hospitalization.  

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.

3.  After completion of the above, the RO 
should readjudicate the Veteran's claim, 
taking into consideration results of all 
pulmonary function tests preformed over 
the appeals period.  If any determination 
remains unfavorable to the Veteran, he 
and his attorney should be provided with 
a supplemental statement of the case.  
The Veteran should be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the Veteran's claim.  No action by 
the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to cooperate by 
reporting for examination without good cause may have adverse 
consequences on his claim.  38 C.F.R. § 3.655 (2008).  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



